DETAILED ACTION
Claims 1, 4-10, 13-15, 18-22, 24-28 are under current examination.
	Any rejection(s) and/or objection(s) not reiterated herein have been withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103-Modified to address the amendments
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1, 4-10, 13-15, 18-22, 24-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Olmsted (US Patent 6783939) Nabel (PGPUB2014/0170186) and Akahata (PGPUB20160200775). All references have been previously cited.
The claims are directed to (in part): an ARP which comprises alphavirus structural proteins, wherein said alphavirus structural proteins comprise capsid protein, and E1 and E2 envelope proteins and an alphavirus replicon comprising a polynucleotide encoding nsp1-4 and at least one gene of interest, wherein said alphavirus capsid protein contains a mutation in the NLS, and wherein said mutation is the substitution of lysine with asparagine at the position corresponding to position of VEEV virus capsid protein; see instant claim 1.
Claim 10 is directed to a method for preparing alphavirus replicon particles, comprising the steps of co-transfecting cells with i) a vector comprising a polynucleotide encoding alphavirus nsp1-4 and at least one gene of interest; ii) a vector comprising a polynucleotide encoding an alphavirus capsid protein; and, iii) a vector comprising a polynucleotide encoding an alphavirus E3-E2-E6K-E1, wherein said alphavirus capsid protein contains a mutation in the NLS, and wherein said mutation is the substitution of lysine with asparagine at the position corresponding to position 64 of VEEV virus capsid protein, culturing the transfected cells, and purifying the ARPs from the cell culture. 
Olmsted describes an alphavirus RNA replicon system which contains a nucleic acid sequence encoding an HIV antigen; see col. 1, lines 15+. See col. 45, lines 15+ for 
Olmsted does not explicitly express that said alphavirus capsid protein contains a mutation in the NLS, and wherein said mutation is the substitution of lysine with asparagine at the position corresponding to position 64 of VEEV virus capsid protein (claims 1, 10 and 24-26); wherein said E2 protein contains at least one substitution at a position selected from: the position corresponding to position 234 of CHIK V E2; and the position corresponding to position 251 of CHIK V E2 protein (claims 4, 13 and 25); wherein said alphavirus structural proteins further comprise envelope protein E3, and wherein said E3 protein contains an altered furin site resistant to furin cleavage (claims 5, 14 and 24); wherein the CHIKV strain is 37997 or OPY-1 and the VEEV strain is TC-83 (claims 7, 8, 20 and 22); wherein the chimeric ARP of claim 19 comprises CHIKV 
Nabel describes modified alphavirus VLPs, including those of CHIKV and VEEV; see abstract and para. 5-7. The inventor teaches one or more alterations of the NLS of the capsid protein for the gain of enhancing particle production; see para. 7. See para. 36 which discloses a substitution of the NLS wherein a lysine or an arginine is substituted with an alanine or asparagine and para. 39 which discloses a VEEV virus capsid protein NLS comprising a K64N mutation. The inventor also teaches a VLP containing an alphavirus E2 protein containing at least one alteration that enhances VLP production, wherein the alteration is at the amino acid position 234 or 251 in CHIKV E2; see para. 10. Also see para. 326 for describing chimeric vectors comprising both CHIKV (strain OPY-1) and WEEV. Para. 44 discloses a VEEV of TC83 strain.
Akahata describes a VLP comprising a modified envelope protein E3 wherein the structural protein is derived from CHIKV or VEEV; see abstract. See para. 7 of p. 2, col. 2 which describes a VLP wherein the furin cleavage site is altered or mutated to prevent the furin site from cleaving; see claims 5 and 14.
It would have been obvious for one of ordinary skill in the art at the time of the invention to further incorporate alterations in the NLS of VEEV capsid protein, including K64N, in the ARP taught by Olmsted. One would have been motivated to do so for the advantage of enhancing particle production as described by Nabel. 
It would have been obvious for one of ordinary skill in the art at the time of the invention to further incorporate alterations in the E2 protein of CHIKV, including at 
It would have been obvious for one of ordinary skill in the art at the time of the invention to further incorporate alterations in the furin cleavage site of E3 of the ARP taught by Olmsted. One would have been motivated to do so for the advantage of preventing cleavage of the E3 as described by Akahata.
It would have been obvious for one of ordinary skill in the art at the time of the invention to create chimeric ARP comprising different alphaviruses, including CHIKV and VEEV, in the method taught by Olmsted. One would have been motivated to do so for the gain of inducing immune responses to both viruses in a subject.
It would have been obvious for one of ordinary skill in the art at the time of the invention to use different CHIKV and VEEV strains, including CHIKV strain OPY-1 and VEEV strain TC38, in the method taught by Olmsted. One would have been motivated to do so for the gain of using known and characterized strains of the prior art.
There would have been a reasonable expectation of success given the underlying materials and methods are widely known, successfully demonstrated and commonly used as evidenced by the prior art references; for example, producing a chimeric alphavirus replicon particle, using known strains of virus, introducing mutations described by the prior art, etc.
The invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Response to Arguments
Applicant's arguments filed 3/12/2021 have been fully considered but they are not persuasive. Applicant points to the declaration filed 8/31/2020 and notes that claims 1, 10 and 24 have been amended such that the claims are commensurate in scope with the evidence of unexpected results. Applicant submits that the instant application shows that in a replicon system where ARPs contain an alphavirus replicon including a gene of interest, the replicon-containing virus particles (comprising the K64N capsid mutation), after infection of a cell, confer remarkably increased expression of the gene of interest by the released replicon in the cell. Applicant argues that the unexpected effect on replicon expression demonstrated by Applicant cannot be inherent in Nabel’s disclosure. Applicant further argues that although Nabel discloses the K64N mutation for increasing VLP “secretion”, Applicant has demonstrated that the viral particles containing such mutation, upon cell entry, result in enhanced expression of the gene of interest from replicon. 
The argument is not clear for it keeps evolving. The declaration, p. 2, para. 3 alleges that Nabel mentions that the N64K substitution in the VEEV capsid is for improving secretion whereas the instant invention demonstrates substantial improved expression of the gene of interest that is primarily unrelated to an increase in VRP secretion. As noted in the last action, Nabel clearly teaches and shows an increase in protein yield by a cell comprising a nucleotide with this specific mutation and this would provide one of ordinary skill in the art ample motivation to introduce the K64N mutation in the NLS of the VEEV capsid in order to increase yield by a cell in the method taught by Olmsted. Also, Applicant emphasizes that the instant invention is directed to replicons while Nabel is 
Applicant points to claim 19 and notes that neither Nabel nor Akahata disclose a VLP comprising nsp and both are silent about obtaining chimeric replicon particles. In response, see the teachings by Olmsted which is used as the primary reference in the rejection above.
The arguments are not persuasive or unclear.
The rejection is maintained for reasons of record.
REVEVANT PRIOR ART
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Garmashova et al. JOURNAL OF VIROLOGY, Dec. 2007, p. 13552–13565.
	Taylor et al. mBio . 2017 Feb 21;8(1):e01970-16. 

Conclusion
	No claims are allowed at this time.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE S HORNING whose telephone number is (571)272-9036.  The examiner can normally be reached on M-F 9:30-5:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE S HORNING/Primary Examiner, Art Unit 1648